McINTYRE, Justice
(dissenting).
Unfortunately, as I view it, my colleagues are seeing only one side of the coin in this case (from the standpoint of Louis A. Domenico) and failing to look at the other side (from the standpoint of Vincent DeSciose, Jr.).
Their opinion states there is absent from the record any evidence that the parties ever made an agreement or contract which required Domenico to deposit the $13,563.-02 check with the attorney or which directed or prescribed upon what terms or conditions or under what circumstances or to whom the attorney was authorized to deliver, dispose of or use the check.
This conclusion overlooks the fact that either there was an agreement requiring deposit of the check, with directions as to its delivery and use by the attorney, or there was no settlement agreement at all between the parties.
What I say is borne out conclusively by the letter of the attorney, Carleton A. Lathrop. The terms set forth in the letter have not been altered by extrinsic evidence, and I doubt that they could be under the parol evidence rule. Let us look at the letter, which in pertinent part states:
“In accordance with our telephone conversation, I am enclosing herewith two copies of a form of agreement which we have prepared in an effort to settle all litigation and other accounts between you and Lou, as given to me when you were both in my office last Saturday.
“As I told you, I have in my possession a check of Sky Harbor Air Service, signed by Lou, in the sum of $13,563.02, payable to the United States of America, to cover that liability that was listed on the recent statement for gas siphoned off of U. S. Planes. This check is to be delivered upon the discharge of the Receiver in the litigation pending in Omaha.
“If the enclosed Agreement meets with your approval you should sign both copies and return same to me. I will immediately have Lou sign both copies and return one to you for your file and give the other to Lou for his file. * * *”
Regardless of what understandings Do-menico may or may not have had regarding the $13,563.02 check which he actually did leave with Lathrop, if we look at De-Sciose’s side of the coin, it is definite that he executed and carried out his part of the settlement stipulation with the understanding that the check was to be handled exactly as outlined by Lathrop in his letter. If Domenico thought it was to be dealt with otherwise, then there never was a meeting of minds on the settlement.
In Lefforge v. Rogers, Wyo., 419 P.2d 625, 627, we recognized that the rule excluding parol evidence to vary or contradict a writing (such as the settlement stipulation in the present case) does not extend so far as to preclude a valid prior or contemporaneous collateral parol agreement between the parties, which is separate and distinct from, and independent of, the written instrument.
*713It would be hard to believe this court would impose upon DeSciose the burden of trying to prove what was in Domenico’s mind, or what his understanding may have been when he executed the settlement stipulation and turned over to Lathrop his check for $13,563.02. DeSciose proved conclusively and without contradiction what was in his own mind and what his understanding was. In fact, the letter speaks for itself.
This brings me to the inescapable conclusion that Domenico either had the same understanding about the check and its use as DeSciose had, or there was no meeting of the minds on the settlement itself. Obviously, the check was turned over to Lathrop as a result of what was intended to be a separate and distinct agreement. If there was not a meeting of minds on this separate understanding and agreement, then the consideration for the settlement stipulation failed and there was no meeting of the minds on the settlement.
The trial court, in my opinion, if it found Domenico delivered the check to Lathrop with a different understanding from what Lathrop had written to De-Sciose, should have declared the entire settlement between the parties null and void. After which it should have adjusted equities between the parties as best it could.